Citation Nr: 0925354	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from July 1966 to March 1968.  
He died in January 2005.  The appellant is his surviving 
spouse.  

This matter comes before the before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the VARO in Denver, Colorado, that denied entitlement to 
service connection for the cause of the veteran's death.  The 
case was previously before the Board in August 2006 at which 
time it was remanded in pertinent part for further 
development.  The requested actions have been accomplished 
and the case has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  The Veteran died in January 2005 at his residence.  The 
death certificate reveals the immediate cause of death was 
myocardial infarction of minutes duration due to or as a 
consequence of atherosclerotic heart disease of years' 
duration.  Significant conditions listed as contributing to 
death, but not related to the cause, were listed as chronic 
obstructive pulmonary disease, smoking, and hypertension.  An 
autopsy was not performed.  

2.  At the time of death, service connection was in effect 
for residuals of an amputation of the left arm below the 
elbow, rated as 60 percent disabling; posttraumatic stress 
disorder (PTSD), rated as 30 percent disabling; residuals of 
fracture of the right tibia, rated as 30 percent disabling; 
reflex sympathetic dystrophy of the right lower extremity, 
rated as 20 percent disabling; residuals of a shell fragment 
wound with left mandibular fracture, rated as noncompensably 
disabling; residuals of a shell fragment wound to the face, 
rated as noncompensably disabling; residual scarring on the 
thighs, rated as noncompensably disabling; scarring of the 
left chest wall region, rated as noncompensably disabling; 
residuals of a gunshot wound to the left upper arm, rated as 
noncompensably disabling.  The combined disability rating was 
90 percent.  Entitlement to a total disability rating based 
on unemployability due to the severity of the service-
connected disabilities, had been in effect since August 27, 
1998.  Entitlement to dependent's educational assistance 
under the provisions of 38 U.S.C.A. Chapter 35 had also been 
granted.  

3.  The fatal heart disease is not shown to be related to the 
Veteran's military service under any theory.  

4.  A service-connected disability was not the immediate 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death, nor did service-connected disability 
hasten or accelerate death.  


CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disability 
incurred in or aggravated by active service, nor was it due 
to a disability that may be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhances VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  Regulations for 
the implementation of the VCAA are codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 and amended 
at 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with the provisions of 38 C.F.R. § 3.159(b)(1).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
Fed. 3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a Court shall 
take due account of the role of prejudicial error.  The 
Supreme Court held that the burden of proving harmful error 
must rest with the party raising the issue, that the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and that determinations on the issue 
of harmless error should remain on a case by case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).  

A review of the record reveals that VA has been in essential 
compliance with the mandates of the VCAA.  In a letter dated 
in February 2005 (prior to the rating on appeal), the RO 
notified the appellant of the information and evidence needed 
to substantiate and complete her claim.  She was also 
informed of what part of that evidence she was to provide, 
and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183,187 (2002).  

The case was remanded by the Board in August 2006 for 
procedural as well as substantive purposes.  By letter dated 
in September 2007, she was asked to provide medical evidence 
that would show a reasonable probability that the condition 
that contributed to the Veteran's death was caused by injury 
or disease that began during service.  She was asked to 
identified all sources of treatment the Veteran received for 
the conditions that caused or contributed to his death that 
were listed on his death certificate, and for his service-
connected disabilities from his discharge from service until 
his death.  She was specifically asked to provide information 
with regard to any treatment associated with the Veteran's 
heart attack in November 1989.  She was also told that copies 
of the Veteran's records from the Social Security 
Administration would be obtained (this has been done).  

Of record is a statement dated in October 2007 at which time 
the appellant indicated she had no other information or 
evidence to give VA to substantiate a claim.  She asked that 
the claim be decided as soon as possible.  

Pursuant to the Board's remand, the case was referred to a 
specialist in cardiovascular diseases for review and opinions 
as to whether it was at least as likely as not that the 
Veteran's service-connected disorders either caused his death 
or at least as likely as not otherwise contributed to the 
cause of the Veteran's death.  A VA physician reviewed the 
entire claims folder in October 2008 and his detailed review 
of the file with opinion is of record.  

The undersigned notes that the appellant has been provided 
the opportunity to respond to VA correspondence throughout 
the course of the appeal which has been alive for several 
years and she has had multiple opportunities to submit and 
identify evidence.  In sum, she has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  Neither she nor her 
representative 

has indentified any prejudicial or harmful error in VCAA 
notice.  See Shinseki v. Sanders, supra.  Accordingly, the 
undersigned finds that VA has satisfied its duties to notify 
and assist the appellant in apprising her of the evidence 
needed, and in obtaining evidence pertinent to her claim.  

Pertinent Law and Regulations

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  See 38 U.S.C.A. 
§ 1310.  The cause of the veteran's death will be considered 
to be due to service-connected disability when the evidence 
establishes that such disability was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

The debilitating effects of a service-connected disease must 
have made the decedent materially less capable of resisting 
the fatal disease and must have had a material influence in 
accelerating death.  See Latham v. Brown, 7 Vet. App. 359 
(1995).  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  

That an injury incurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Heart disease may be presumed to have been incurred during 
active military service if it was manifested to a degree of 
10 percent or more within the first year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected pursuant to the provisions of 38 C.F.R. § 3.310(a).  
This includes any increase in severity of a nonservice-
connected disease that is proximately due to or the result of 
a service-connected disability as set forth in 38 C.F.R. 
§ 3.310(b).  

Factual Background and Analysis

The Veteran died in January 2005 at his residence.  The death 
certificate reveals that the immediate cause of death was a 
myocardial infarction of minutes duration.  This was due to 
or as a consequence of atherosclerotic heart disease which 
was described as of years duration.  Conditions listed as 
contributing to death, but not related to the cause, were 
given as chronic obstructive pulmonary disease, smoking, and 
hypertension.  An autopsy was not performed.  

At the time of death, service connection was in effect for 
the following:  Residuals of an amputation of the left arm 
below the elbow, rated at 60 percent; residuals of a fracture 
of the right tibia, rated as 30 percent disabling; PTSD, 
rated as 30 percent disabling; reflex sympathetic dystrophy 
of the right lower extremity, rated as 20 percent disabling; 
residuals of a shell fragment wound with left mandibular 
fracture, rated as noncompensably disabling; residuals of a 
shell fragment wound to the face rated as noncompensably 
disabling; scarring of the thighs rated as noncompensably 
disabling; scarring of the left chest wall region, rated as 
noncompensably disabling; and residuals of a gunshot wound of 
the left upper arm, rated as noncompensably disabling.  A 
combined rating of 90 percent was in effect.  The Veteran was 
in receipt of a total rating based on unemployability due to 
the severity of his service-connected disabilities, effective 
August 27, 1998.  

Essentially, the appellant and her representative assert that 
one or more of Veteran's service-connected disabilities 
contributed to his death.  Statements have been made that 
shrapnel was lodged in the Veteran's heart and was 
responsible for his having a heart attack.  In the 
alternative, the appellant asserts that the Veteran's PTSD 
was related to his heart disorder and may have caused him to 
have a stroke.  

Based on her and her representative's assertions, the case 
was referred for a medical opinion in November 2008 to 
determine if it is at least as likely as not that the 
service-connected disabilities either caused or contributed 
substantially or materially to cause or hasten the Veteran's 
death.  The VA Board-certified cardiologist, in a 
comprehensive review of the evidence provided the following 
opinion:  

"In review of all of the portion of the REMAND it is evident 
that the claimant, who is the widow of [the Veteran], states 
she was told that shrapnel broke loose and resulted in the 
myocardial infarction and in this patient's death.  
Therefore, special attention is to be given to determine 
whether or not there is evidence of shrapnel at any point and 
whether or not it could reasonably be assumed that it could 
have broken loose and contributed in some way to the 
development of myocardial infarction, which was the cause of 
his death.  

In reviewing this case of which there are multiple thick 
volumes, the following items were reviewed:  

Chest X-rays and CT scans:  X-ray dates 12/23/01, 12/25/01, 
12/26/01, 12/27/01, 12/28/01, 9/27/02, 9/29/02, 10/22/02, 
10/24/02, 1/05/03, 6/09/03, 6/27/03, 8/05/03, 8/08/03, 
10/06/03, 10/10/03:  There were also CT's of the thorax on 
the following dates:  March 12, 2002, March 13, 2002, 
April 1, 2002, August 16, 2002, August 8, 2002.  In all of 
the above reports there is mention of shrapnel or the 
possibility thereof as radiopaque fragments possible shrapnel 
projected over the left axillary region one report only and 
that is August 8, 2003.  I have asked the Chairman of 
radiology, who also read that X-ray on August 8, 2003, to 
review that film again and those X-rays, which were taken 
subsequently thereto, to determine whether or not it is his 
opinion that there was a possibility or probability that a 
shadow on a chest X-ray could represent shrapnel.  [The 
physician] has reviewed all radiographic studies subsequent 
to 8 August '03 and the evidence of shrapnel is present in 
all such studies-overlying the left axillary area.  

The following information was also reviewed from the DVAMC 
computer file and within the records of the note section of 
the DVAMC computer file and these are as follows:  An 
echocardiogram December 17, 2004, the significant features of 
which are--left ventricle moderate systolic dysfunction in a 
segmental distribution; mild dilatation, moderate 
hypertrophy, overall left ventricular systolic dysfunction is 
moderately decreased due to an extensive area of 
inferoposterior akinesis to dyskinesis, extending into the 
inferior septum, other regions contract normally, increased 
mobility of the interatrial septum but not sufficient to meet 
criteria for atrial septal aneurysm.  

Cardiac clinic February 5, 2004, the following comments are 
relevant:  Continues to smoke (there was a past history in 
the early 1990's that the patient had smoked two packs a day 
for three years preceding that visit in the early 1990's and 
prior to that time, one pack per day for over 35 years).  In 
summary, this means he had smoked well over 40 years and at 
times two packs per day.  

Echocardiogram dated November 13, 2003, significant feature 
mild systolic dysfunction in a segmental distribution; mild 
dilatation, moderate hypertrophy.  

Clinic visit July 24, 2003, by [a physician], no symptoms of 
heart failure.  Blood pressure requires multiple medications 
to control.  

Clinic visit cardiology March 6, 2003, blood pressure high 
[VA physician].  

Clinic December 2, 2002, no show.  

Clinic cardiology April 18, 2002, left ventricular ejection 
fraction 25 percent, patient has fatigue, paroxysmal 
nocturnal dyspnea and orthopnea.  

Discharge summary of December 20, 2001:  Cardiac 
catheterization showed heavily calcified left and right 
coronary arteries.  Left main coronary artery 40-50 percent 
stenosis, diagonal 1 with 80-90 percent ostial stenosis and 
chronic occlusion in midsegment.  Left anterior descending 
has a subtotal stenosis; distal apical LAD is unobstructed.  
Large ramus intermedius is in a 50-60 percent proximal 
stenosis.  Circumflex is patent.  Obtuse marginal 1 has an 
ostial 60-70 percent stenosis.  Right coronary artery 
chronically occluded in its midsegment with left to right 
collateral filling.  The patient at that time underwent 
quadruple coronary artery bypass.  

There is also a gated cardiac scan, MUGA, which is dated 
January 22, 2002.  Impression:  severely diminished 
ventricular ejection fraction of 29 percent, associated 
severe global left ventricular hypokinesis.  

From UptoDate on line 16.2 under the paragraph heading of 
Epidemiology And 
Prognosis of Coronary Heart Disease, risk assessment, the 
following levels of risk for recurrent cardiac events are 
identified-age, male sex, smoking, previous myocardial 
infarction, number of drugs used for angina-all are present 
in this Veteran.  

Electrocardiogram dated 8 August 2003, normal sinus rhythm.  

Discharge summary March 14, 2002, patient smoked two packs 
per day for the past three years, greater than one pack per 
day for the past 35 years.  That item is under social 
history.  

There is evidence of a prior myocardial infarction in 1990.  
Thus, overall the period in which we have substantial 
records, the patient had a prior myocardial infarction, 
significant three vessel coronary artery disease, coronary 
artery bypass grafting, left ventricular systolic 
dysfunction.  

He also had major coronary risk factors in that he was male, 
hypertension, which was at times difficult to control on 
multiple medicines, heavy cigarette smoking for an extended 
period of time, left ventricular systolic dysfunction, and 
dyslipidemia.  

The sum and substance of these findings is that the patient 
had a long history of well-documented coronary artery disease 
and the risk factors for it are identified.  The question 
then is whether or not his coronary artery disease resulted 
in his death and based on the fact that he had very extensive 
three vessel coronary artery disease well documented and the 
death certificate states he died of myocardial infarction, it 
is entirely reasonable to assume from the records rather than 
from any physical examination, which this examiner did not 
do, that coronary artery disease was an approximate cause 
since it resulted in myocardial infarction per se.  

The question then is whether or not the PTSD, shell fragment 
and gunshot wounds to the various parts of the body, reflex 
sympathetic dystrophy of the right lower extremity and/or 
amputation of left arm below the elbow caused his death or as 
least as likely as not contributed to the cause or hastened 
the Veteran's death.  

I have therefore reviewed the entirety of risk factors for 
atherosclerosis and among them hypertension, diabetes, 
cigarette smoking, age, male gender, hypercoagulable 
disorders, obesity, are identified over and over again and 
are certainly the major contributing cause of atherosclerosis 
in the United States.  It is more than apparent then that 
PTSD is not listed as a risk factor nor is a shell fragment 
nor gunshot wounds, nor reflex sympathetic dystrophy.  If any 
of these were listed there would have to be evidence that any 
one or all of these acting singly or in whole or in part, 
have an etiological relationship to the development of 
coronary artery disease, which is the basic substrate for the 
development of myocardial infarction (heart attack).  The 
great majority of heart attacks occur when a plaque in the 
wall of a coronary artery suddenly ruptures partially 
occluding the blood channel of that artery resulting in 
either subtotal or total thrombotic occlusion of the artery.  
Subsequent to that the patient develops either an acute 
coronary syndrome, angina pectoris, and/or myocardial 
infarction.  There is no evidence in the medical literature 
to date that factors other than those which are commonly 
accepted for the development of atherosclerosis contribute to 
the development of coronary artery disease, the substrate 
upon which myocardial infarction and death occur.  I do not 
see in the sections in UptoDate on PTSD, shell fragment and 
gunshot wounds, reflex sympathetic dystrophy, and/or 
amputation to the part that there is any proposition that 
these have an etiological relationship to atherosclerosis or 
coronary artery disease per se.  

Therefore, it is my opinion that in this particular case he 
had multiple risk factors for coronary artery disease, which 
were well known for a long period of time, among which 
cigarette smoking was prominent and cigarette smoking in 
association with hypertension is a deadly combination of risk 
factors for the development of coronary artery disease.  
There is nothing in the available record to suggest that 
PTSD, shell fragment and gunshot wounds, reflex sympathetic 
dystrophy, and/or amputation of the left arm below the elbow 
contributed to his death in the form of an etiologic 
relationship to coronary artery disease or contributed to or 
hastened his death.  

In fairness to all contentions that PTSD, reflex sympathetic 
dystrophy, shell fragment and gunshot wounds to various parts 
of the body could provoke stress there is another 
consideration which requires some comment.  Stress as a 
factor for provoking atherosclerosis or coronary artery 
disease is still quite controversial.  There are some in the 
mental health field that feel coronary artery disease may 
develop as a consequence of that kind of stress.  There is 
also naturally occurring evidence from the Korean War 
studies, which would suggest the opposite.  For example, in 
young Americans who died acutely on the battlefield from 
various forms of trauma coronary artery disease was present 
even though the majority of these were in the late second 
decade or early third decade of life though there is record 
they have sustained coronary events.  There is no question 
that these individuals suffered a high degree of stress just 
from the exposure to combat.  On the other hand, autopsy 
studies of those young Americans who died in North Korean 
prison camps-clearly subjected to enormous stress and also to 
starvation-had relatively clean coronary arteries.  Thus it 
would appear that stress per se is not a sufficient cause for 
the development of coronary artery disease per se and that 
risk factors such as this patient had would be required.  If 
stress can be considered a major contributing or aggravating 
cause as regards the development of coronary artery disease 
that overall consensus is not yet present nor is there yet 
general acceptance of scientific evidence that such an 
etiological relationship exists.  

Opinion:  Could the metallic fragment identified on the X-ray 
studies have in any way contributed to the occurrence of 
myocardial infarction?  For such to occur the fragment would 
have to migrate across the chest wall through subcutaneous 
and muscle tissue, enter into the venous circulation, 
traverse the pulmonary artery across the tricuspid valve into 
the right ventricle, the pulmonary artery and capillary 
circulation into the pulmonary veins, across the mitral 
valve, the left ventricle, the aortic valve and into the 
coronary artery.  Such a course is mechanically impossible.  
Thus, it is my opinion there is no possible way in which 
shrapnel could have caused or contributed to the development 
of myocardial infarction and resulted in death."  

The Board is sympathetic to the appellant's loss of her 
husband, but must rely on the competent medical evidence in 
making its determination.  In the present case, there is 
nothing in the pertinent medical evidence to suggest that the 
Veteran had heart disease during service or for years 
following service discharge.  The medical evidence of record 
does not reveal the initial diagnosis of heart disease for 
years following service separation.  There is no medical 
evidence which in any way links the Veteran's fatal heart 
disease to his military service.  

With regard to the contention that the heart disease was 
attributable to the Veteran's various service-connected 
disabilities and the assertion that the service-connected 
disorders contributed in some way to hasten or accelerate the 
Veteran's death, the entire record was reviewed by a Board-
certified cardiologist in October 2008.  He referred to the 
pertinent medical evidence of record and opined that in his 
opinion there was nothing in the available record to suggest 
that PTSD or the service-connected disorders either 
contributed to the Veteran's death in the form of an 
etiological relationship to coronary artery disease or 
contributed to it or hastened the death.  He referred to 
studies on soldiers from the Korean War and indicated that 
autopsy studies of young Americans who died in North Korean 
prison camps had relatively clean arteries.  He determined 
that it would appear that stress per se was not a sufficient 
cause for the development of coronary artery disease per se 
and other risk factors such as the Veteran had would be 
required.  He added that with regard to whether stress could 
be considered a major contributing or aggravating cause 
regarding the development of heart disease, an overall 
consensus was not yet present and there was not yet general 
acceptance of scientific evidence that such an etiological 
relationship exists.  With regard to whether there might be a 
connection between retained metallic fragments in the chest 
region and the occurrence of myocardial infarction, he opined 
that for retained fragments to migrate across the chest wall 
through tissue into the venous circulation through the 
pulmonary artery into the right ventricle and on to the left 
ventricle and then into the coronary artery, such a course 
was "mechanically impossible."  It was his opinion there was 
no "possible way" in which shrapnel could have caused or 
contributed to the development of myocardial infarction that 
resulted in the Veteran's death.  As such, there is no 
probative evidence that the Veteran's death was in fact 
caused by or aggravated by his service-connected 
disabilities.  

The Board has considered the appellant's assertions that the 
service-connected disabilities contributed substantially or 
materially in aggravating his coronary artery disease which 
ultimately caused his death.  However, while she is competent 
to state what she perceives through her senses, she is not, 
as a lay person, qualified to render a medical diagnosis or 
an opinion concerning medical causation.  Even if her opinion 
is entitled to be accorded some probative value, it is far 
outweighed by the detailed opinion provided by the medical 
professional who discussed each and every one of the detailed 
risk factors.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006)).  


ORDER

The appeal is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


